Name: Commission Regulation (EC) No 2543/97 of 15 December 1997 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  plant product;  marketing
 Date Published: nan

 Avis juridique important|31997R2543Commission Regulation (EC) No 2543/97 of 15 December 1997 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts Official Journal L 347 , 18/12/1997 P. 0024 - 0030COMMISSION REGULATION (EC) No 2543/97 of 15 December 1997 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 2087/97 (2), and in particular Article 72 (5) thereof,Whereas Council Regulation (EEC) No 2392/89 (3), as last amended by Regulation (EC) No 1427/96 (4), lays down general rules for the description and presentation of wines and grape musts;Whereas Commission Regulation (EEC) No 3201/90 (5), as last amended by Regulation (EC) No 1472/97 (6), lays down detailed rules for the description and presentation of wines and grape musts;Whereas Austrian legislation recognizes a series of supplementary traditional terms used for quality wines psr from that country; whereas it should be possible for those terms to be used optionally on labels for those wines and so they should be included in Article 3 (3) (h);Whereas certain varieties of vine or their synonyms use in their designations geographical indications to which they are not entitled, apart from to the name of the variety; whereas, in order to avoid the incorrect use of these geographical names and hence confusion to consumers, it is necessary to ensure that no reference to that origin is authorized;Whereas, in view of a request from South Africa, there should be provision for wines from that country derived from only two varieties to be able to bear the name of those two varieties when they are marketed in the Community;Whereas terms relating to a method of producing quality wines psr recognized in Spain and Italy have been notified by those two countries; whereas, so that those terms may be used optionally on labels for wine, they should be included in Article 14 (3) (c) and (d);Whereas references to the ageing of wines in the case of quality wines produced in a specified region (psr) have been recognized in Austria; whereas, so that those references can be used optionally on labels for those wines, they should be included in Article 17 (2) (c) (i);Whereas Germany and Italy have requested that new synonyms traditionally used in those countries should be added to Annex III to Regulation (EEC) No 3201/90; whereas those requests should be accepted;Whereas Argentina and Romania have requested adjustments to Annex IV to Regulation (EEC) No 3201/90 concerning the list of new varieties of vine used in those countries; whereas those requests should be accepted;Whereas, although information on the natural conditions for growing the vines that have produced the wine should appear on a label outside the field of vision encompassing the label containing the compulsory information, there should be a derogation from this general rule so that certain references traditionally used in Germany may appear on the main label;Whereas the Federal Republic of Yugoslavia and Zimbabwe have requested that those countries should be added to the list of non-member countries in Annexes I, II and IV to Regulation (EEC) No 3201/90; whereas that request should be accepted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3201/90 is hereby amended as follows:1. the following point (h) is added to Article 3 (3):'(h) for Austrian quality wines psr:- "Selection",- "Selektion",- "Auswahl",- "Ausstich",- "Classic",- "Classique",- "Klassik",- "Erste Wahl",- "Tradition",- "Hausmarke", or "JubilÃ ¤umswein",including when used in conjunction with "Alte" or "Kellermeister".`;2. the following paragraph 5 is added to Article 12:'5. Where the name of a vine variety is composed of or includes a geographical indication to which the wine is not entitled, apart from the name of that variety no other reference to that geographical indication in any form is permitted.`;3. in Article 13 (2) (a), 'South Africa` is added after 'Argentina`;4. in Article 14 (3):1. in point (c)(1) the following indent is added:'- "Strohwein",`;(2) the following sentence is added to the last subparagraph:'The term "Strohwein" may be used only for quality wines psr from the province of Bolzano.`;2. in point (d):(1) the following indents are added:'- "FondillÃ ³n",- "Rancio",`;(2) the following subparagraph is added:'The term "FondillÃ ³n" is reserved for Alicante quality wines psr.`;5. in the first subparagraph of Article 17 (2):1. 'Notwithstanding paragraph 1,` is replaced by 'Notwithstanding paragraphs 1 and 1a,`;2. the following indent is added to point (b):'- "Steillagenwein", "Steillage", "Terrassenlagenwein" and "Terrassenlage" when they are used to designate a German table wine or quality wine psr in accordance with the German provisions concerning their use,`;3. the following indent is added to point (c) (i):'- "Barrique" or "im Barrique gereift" for Austrian quality wines psr provided that the Austrian provisions regarding the use of these terms are observed;`6. Annexes I, II, III and IV are amended in accordance with the Annex to this Regulation.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 1.(2) OJ L 292, 25. 10. 1997, p. 1.(3) OJ L 232, 9. 8. 1989, p. 13.(4) OJ L 184, 24. 7. 1996, p. 3.(5) OJ L 309, 8. 11. 1990, p. 1.(6) OJ L 200, 29. 7. 1997, p. 18.ANNEX I. Annex I to Regulation (EEC) No 3201/90 is amended as follows:1. after Section '18. MOLDOVA`, the following Section 19 is added:'19. FEDERAL REPUBLIC OF YUGOSLAVIA- stona vina,- stona vina sa geografskim poreklom,- kvalitatna vina sa geografskim poreklom,- vrhunska ili cuvena vina sa geografskim poreklom,- kontrolisano poreklo,- sopstvena berba,- arhivsko vino,- kasna berba,- berba suvih bobica-suvarak,- mlado vino`.II. Annex II is amended as follows:1. in Part A.2, after Section '10. URUGUAY`, the following Section is added:'11. ZIMBABWE`;2. in Part B, after Section '7. UKRAINE`, the following Section is added:'8. FEDERAL REPUBLIC OF YUGOSLAVIA`.III. Annex III is amended as follows:1. in Section '1. GERMANY`, in the column 'Accepted synonyms in general` and following 'Lemberger`, the 'BlaufrÃ ¤nkisch` is added;2. in Section '5. ITALY`, the following names of varieties and accepted synonyms are added:>TABLE>IV. Annex IV is amended as follows:1. in Section '3. ARGENTINA`:(a) the following varieties and synonyms are added:>TABLE>(b) the following synonyms are added:>TABLE>(c) the following varieties are deleted:>TABLE>(d) the following synonym is deleted:>TABLE>2. Section '15. ROMANIA` is replaced by the following:>TABLE>3. after Section 33, Section '34. FEDERAL REPUBLIC OF YUGOSLAVIA` is added:>TABLE>4. after Section 34, Section '35. ZIMBABWE` is added:>TABLE>